LamorelIíE, P. J.,
dissenting. — It is said in Hawkins on Wills, Prop. i: “In construing a will, the object of the courts is to ascertain not the intention simply, but the expressed intentions of the testator, i. e., the intention which the will itself, either expressly or by implication, declares, or (which is the same thing) the meaning of the words — the meaning, that is, which the words of the will, properly interpreted, convey,” and, further (Prop, ill), that “technical words and expressions must be taken in their technical sense, unless a clear intention can be collected to use them in another sense and that other can be ascertained.” (Second Edition by Sanger, pages 1 and 5.)
Let us apply these fundamental rules to the will of Samuel Megargee.
The item pertaining to the trust is cited at length in the majority opinion of this court, and, therefore, need not again be set forth. Suffice it to say, that after creating a trust of the residuary estate, there is but one further reference to the •corpus thereof; where, on the death of the survivor of his children, testator gives, devises and bequeaths all of his residuary estate unto his grandchild or grandchildren “then living” and the lawful issue of such as shall “then be deceased, their respective heirs, executors, administrators and assigns, forever. ...”
Those to whom the Auditing Judge awarded the income are the three living children of Samuel Megargee Wright — the grandson 'who has recently died — and they admittedly have an interest in the principal, contingent upon their being alive at the termination of the trust; but nowhere in the will is there a gift of income to them at all.
In the same item of the will there is but one reference to income, and that is a gift of the income upon the death or remarriage of the widow, “unto all my children that shall then be living and the lawful issue of such of them as shall then be deceased, their respective heirs, executors, administrators and assigns. . . .” This is an absolute gift, by description, to certain persons contingent on their then existence. It is not to a class which may either diminish or enlarge, and the phraseology is similar to that of the gift of principal, a gift absolute; not for life at all, but for the duration of the trust. It may be stated as almost axiomatic that words — technical or otherwise — used more than once in the same item of a will, are to be treated as having the same or similar meaning. Unless, therefore, we ignore or eliminate the words “heirs, executors, administrators and assigns,” so far as. they refer to the gift of income, they must be considered as creating in apt words an absolute estate for the life of the trust; for note what follows: This income is to be paid to these particular persons and to no others “for and during all the term of the respective natural lives of them my said children and the life of the survivor of them,” so that such lawful issue shall take the share his *605deceased parent would have taken if “then” living. The “lawful issue” necessarily means the issue of any child of testator who is dead at the time the widow’s interest in the trust ceases. Such issue can take only what its parent (child of testator) would have taken if then alive. Again, be it noted that there is no further gift of income in event that such issue afterwards dies; in a word, the persons to whom income is given or to whom income is to be paid is then and of that time fixed as a finality; and each person, child or issue of a dead child, takes an estate absolute on its face with the necessary right of transmission until the trust finally terminates by the death of the survivor of testator’s children.
This was Judge Hanna’s ruling in his adjudication on the account filed on the death of testator’s widow, though it may not be treated as “the law of the case,” as I understand the children of Samuel Megargee were not then made parties by due notice of the audit and question to be submitted for decision. While words of inheritance may not be essential to a gift in fee, it would seem manifest that the addition of such words cannot be seriously treated as showing an intention not to give in fee. Such in effect is the deduction to be drawn from the majority opinion. The very words used to indicate an intention to do a certain thing are construed as determining testator’s purpose not to do that thing.
To brush aside an estate pur autre vie or during the life of a trust as a “technicality” is all very well, when it is a technicality and no more, as may be the case where the will, taken as a whole, manifests an intent to give but a life'estate; but failure to recognize such estate where there is not only nothing in the will showing an intent otherwise, but, on the contrary, where the will specifically shows such intent, is not construction but destruction. We have in the instant case neither the Rule in Shelley’s Case nor that against perpetuities before us; nothing but the right of testator to deal with his own as he deems fit; and so long as his will offends neither of these rules, it is our duty to find his intent in the language used by him and not in some fancied purpose of sending the estate “down his line.” I admit, as admit I must, that a fee in principal passes without words of limitation, but I cannot admit that because such fee would pass, we may, in construing a will, ignore these words in a gift of income.
I find nothing in the cases cited by counsel and referred to in the majority opinion at variance with these my views, when considered with regard to the will in the instant case. It may not be out of place to suggest that in Rowland’s Estate, 141 Pa. 553, the gift was not to one and his heirs, executors, administrators and assigns. On the contrary, there was a provision for annual distribution of income, not only to five children and issue of two_ deceased children, but also to the issue of any other children who might at any time have died leaving issue. Thus, substitution was clearly provided for in that will. Those answering the general description at each recurrent time for distribution were all and the only ones designated by testator, and these persons were treated as a fluctuating class. There, testator’s intent was found in the words he used.
So, likewise, in Huddy’s Estate, 257 Pa. 528, and Maxwell’s Estate, 261 Pa. 140, the income was given to certain issue of deceased children in such manner as would justify an inference that the gift ceased on the death of the recipient.
In the will now under discussion there was no provision for alternates; those who answered the description at one particular time, the beginning of the trust for descendants, were the only ones for whom provision is made, *606and, as before stated, they took for the life of the trust. No necessity existed for a gift over, for the one and only gift was absolute; the only condition on which issue could take at all was existence at the inception of their trust.
To sum up and to epitomize: A gift of principal at the termination of a trust cannot draw" to it a gift of interim income, where testator has clearly defined the gift of income as passing otherwise. Such reasoning would not find testator’s intention in the words used by him, but would ascertain his intention by ignoring them.
I record my dissent as to the award of income to the great-grandchildren; all other exceptions I would dismiss.
Henderson and Van Dusen, JJ., did not sit.